Citation Nr: 0518189	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  94-15 508	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disabilities involving neuropathy, including right 
lower extremity nerve damage, claimed as resulting from 
medical treatment performed in April-May 1955 during VA 
hospitalization.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



FINDINGS OF FACT

1.	The appellant/veteran had active service from January 
1946 to October 1948.

2.	On May 5, 2005, the Board of Veterans' Appeals (Board) 
remanded the case to the Lincoln, Nebraska, Regional Office 
(RO) for additional evidentiary development.  

3.	On May 25, 2005, the Board was notified by the RO that 
the veteran died in December 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Although on May 5, 2005, the Board remanded the case to the 
RO for additional evidentiary development, the Board was 
unaware that the veteran had died in December 2004.  This 
appeal on the 


merits has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


